     Case 2:13-cv-05373 Document 40 Filed 08/13/20 Page 1 of 1 PageID #: 372



                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                    CHARLESTON DIVISION

Barbara Heckert Shock,

                        Plaintiff

v.                                                   Civil Action Number 2:13-cv-05373

Boston Scientific Corporation,

                        Defendant.

                            MEMORANDUM OPINION AND ORDER

        On June 23, 2020, I entered an order directing plaintiff to show cause in her individual

case on or before July 23, 2020, why her case should not be dismissed as to defendant Boston

Scientific Corporation (“BSC”) pursuant to Rule 41(b) of the Federal Rules of Civil Procedure and

Rule 41.1 of the Local Rules of Civil Procedure. [ECF No. 37]. The Order was sent to the plaintiff

at her last known address and posted on the court’s website.

        Plaintiff failed to respond to the Show Cause Order. Pursuant to Rule 41(b) of the Federal

Rules of Civil Procedure and Rule 41.1 of the Local Rules of Civil Procedure and after weighing

the factors identified in Ballard v. Carlson, 882 F.2d 93, 95 (4th Cir. 1989), the court finds that

the plaintiff has failed to prosecute her cases. The court ORDERS that BSC is dismissed without

prejudice. There are no remaining defendants in this case and therefor, the court further ORDERS

that the case is DISMISSED and STRICKEN from the court’s active docket. Any pending

motions are DENIED as moot.

        The court DIRECTS the Clerk to send a copy of this Order to counsel of record and

plaintiff at her address.

                                             ENTER: August 13, 2020
